Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed does not disclose a fastener mounted on or within the ball with the through bore. The temperature sensor is stated as being within the bore, but it is nowhere disclosed that the fastener of the temperature sensor is within the ball or on the ball.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (KR101713132B1) in view of Nimberger (US6352361B1).
Regarding claim 1, Yong discloses a control valve for regulating a fluid flow in an HVAC system (Figure 2), the control valve comprising
a valve body (Figure 2, 30, 10, 40);
a temperature sensor configured to measure the temperature of a fluid flowing in the control valve (Figure 2, 50); wherein
the temperature sensor is arranged such that the temperature sensor is essentially thermally decoupled from the valve body (Figure 2, 52),
the valve body comprises a valve regulating member that is adjustable between a closed position and an open position for the fluid flow (Figure 2, 10 and 38), and
the sensor is mounted within or on the valve regulated member (Figure 2, 50 is mounted on 10) and has a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, head of 51).
 Yong does not teach the particulars of the temperature sensor per claim 1.
However, Nimberger discloses a temperature sensor for fluid systems wherein 
The temperature sensor is arranged such that the temperature is essentially decoupled from the valve body (Figure 2, 70), wherein
The temperature sensor is mounted in the control valve by an at least partially thermally insulating fastener (Figure 2, 52 and 70), the contact between the fastener and the valve body is established via a thermally insulating portion of the fastener (Figure 2, 70), the fastener comprises a thermowell configured to receive the temperature sensor (Figure 2, 36), and the thermowell comprises a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, 38) which minimizes inaccuracies in measurement (col. 1, lines 65-67, col. 2, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a thermowell style temperature sensor in Yong in order to reduce measurement inaccuracies in Yong.
Regarding claim 2, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Nimberger discloses wherein the fastener comprises a plastic (Figure 2, 70, col. 6, lines 20-54) which provides thermal isolation (col. 6, lines 20-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic in the fastener to thermally isolate the thermowell.
Regarding claim 3, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 3. 
However, Nimberger teaches the control valve comprising a thermally insulated lead-through configured to receive cabling connected to a sensing unit of the temperature sensor (Figure 11, 97G, 94G, 82G), where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a lead-through in order to provide further thermal isolation.
Regarding claim 4, Yong as modified teaches all of the limitations of claim 1, wherein
The thermally insulating lead through is arranged within a shaft of the valve regulating member (see rejection of claim 1, where the temperature sensor of Yong is on or within the valve regulating member and also has a central shaft (see Nimberger). Therefore, the central shaft can be considered a central shaft of the valve regulating member because it is on or within the valve regulating member).
Regarding claim 6, Yong as modified teaches all of the limitations of claim 1, wherein
A portion of the valve body is thermally insulating (all physical materials have some thermal insulation value).
Regarding claim 7, Yong as modified teaches all of the limitations of claim 1, wherein
The valve body is thermally insulating (all materials have some thermal insulation value).
Regarding claim 8, Yong discloses a control valve for regulating a fluid flow in an HVAC system (Figure 2), the control valve comprising:
a valve body (Figure 2, 30, 10, 40);
a temperature sensor configured to measure the temperature of a fluid flowing in the control valve (Figure 2, 50); wherein
the temperature sensor is arranged such that the temperature sensor is essentially thermally decoupled from the valve body (Figure 2, 52).
Yong does not teach the particulars of the temperature sensor per claim 8.
However, Nimberger teaches the control valve comprising a thermally insulated lead-through configured to receive cabling connected to a sensing unit of the temperature sensor (Figure 11, 97G, 94G, 82G), where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a lead-through in order to provide further thermal isolation.
Regarding claim 9, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 9.
However, Nimberger teaches Yong does not teach the particulars of the temperature sensor per claim 8.
However, Nimberger teaches utilizing a thermistor or thermocouple as a temperature sensor (“The temperature sensing probe includes a temperature sensing element which is received within a thermowell and may comprise various embodiments for the temperature sensing element, such as a thermocouple, a resistance temperature device, a thermometer, a thermistor, and a semiconductor sensor, for example.”), the control valve comprising a thermally insulating lead-through configured to receive cabling connected to the thermistor or thermocouple of the temperature sensor (Figure 11, 97G, 94G, 82G), where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in order to provide further thermal isolation.
Regarding claim 10, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 10.
However, Nimberger teaches wherein the temperature sensor comprises a front angled part that extends into the fluid flow (Figure 2A: 40, which contains 90 degree angles) and the control valve comprises a thermally insulating lead-through configured to receive cabling connected to the front angled part of the temperature sensor (Figure 11: 97G, 94G, 82G, which are connected to 36G, where 40 resides) where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in order to provide further thermal isolation.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (KR20160122060A) in view of Nimberger (US6352361B1), further in view of Chen (US20160161140A1).
Regarding claim 5, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 5.
However, Chen discloses that it is known to utilize either a wired or wireless connection for temperature sensors (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a circuit in the temperature sensor for wireless transmission of temperature information in order to reduce the amount of cabling required.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (KR101713132B1) in view of Nimberger (US6352361B1), further in view of Salo (US7631569).
Regarding claim 11, Yong discloses a control valve for regulating a fluid flow in an HVAC system (Figure 2), the control valve comprising
a valve body (Figure 2, 30, 10, 40);
a temperature sensor configured to measure the temperature of a fluid flowing in the control valve (Figure 2, 50); wherein
the temperature sensor is arranged such that the temperature sensor is essentially thermally decoupled from the valve body (Figure 2, 52),
the sensor has a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, head of 51).
 Yong does not teach the particulars of the temperature sensor per claim 11.
However, Nimberger discloses a temperature sensor for fluid systems wherein 
The temperature sensor is arranged such that the temperature is essentially decoupled from the valve body (Figure 2, 70), wherein
The temperature sensor is mounted in the control valve by an at least partially thermally insulating fastener (Figure 2, 52 and 70), the contact between the fastener and the valve body is established via a thermally insulating portion of the fastener (Figure 2, 70), the fastener comprises a thermowell configured to receive the temperature sensor (Figure 2, 36), and the thermowell comprises a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, 38) which minimizes inaccuracies in measurement (col. 1, lines 65-67, col. 2, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a thermowell style temperature sensor in Yong in order to reduce measurement inaccuracies in Yong.
Furthermore, Salo notes that it is well known, when inserting a measuring instrument into a pipe, to do so through a ball valve, where the ball valve has a through bore, where the fastening means is on or within the ball with the through bore (Figure 6: 8, which is on 13, which is on the ball) which aids in safely inserting and removing the sensor (“When such arrangements are used for moving the measuring device, the tip of the device carrying the measuring head passes through a valve member, such as a ball or a slide valve. The measuring device has an elongated arm portion sealed to the valve member mechanics. When the measuring device is outside the valve member, the valve member may be closed, the measuring device being thus safely taken out of the process.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a ball valve for inserting/removing the temperature sensor of Yong as hereto modified, where the fastener sits on the ball, as taught by Salo, in order to improve the safety of the user when servicing the temperature sensor.
Response to Arguments
Applicant’s remarks filed 03/29/2022 have been fully considered.
Applicant has argued that Yong does not teach a thermally insulating fastener. Yong is not relied upon to teach this feature and therefore the argument is moot.
Applicant has argued that Nimberger does not teach this feature. However, in the Action dated 12/30/2021, Nimberger was relied upon and shown to teach this feature. Therefore, the argument is moot.
Applicant has stated that element (40) of Yong was asserted to be the flow regulating member of claim 1. Claim 1 does not recite a flow regulating member, therefore the argument is moot.
Applicant has argued that element (40) of Yong does not correspond to a valve regulating member as claimed. It is not asserted herein that (40) corresponds to a valve regulating member, therefore the argument is moot.
Applicant has argued that the sensor of Yong is not within the control valve of Yong. The entire apparatus of Yong is considered a control valve, therefore the temperature sensor is within the control valve.
Applicant has argued that the temperature sensor of Yong as modified is not on the valve regulating member. However, the temperature sensor is on the body of the valve regulating member and therefore on the valve regulating member.
Applicant has argued that Yong does not disclose the thermowell. However, Nimberger is relied upon to teach the thermowell. Therefore, the argument is moot.
Applicant further states that even if Yong and Nimberger are combined, no reference suggests mounting the fastener on a valve regulating member. As noted above, the valve regulating member has a body, and the sensor of Yong, thereby the modified sensor of Yong, is on the body of the valve regulating member, thereby on the valve regulating member.
Applicant has stated that it is arguable whether one of ordinary skill in the art would even consider the disclosure of Nimberger when starting from Yong, but no evidence is offered to support this assertion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763